Citation Nr: 0124907	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  94-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis of the 
knees, to include as secondary to a service connected 
right ankle disability.

2. Entitlement to an increased disability rating for 
maxillary sinusitis, postoperative, currently evaluated as 
10 percent disabling.

3. Entitlement to an increased disability rating for 
bronchitis currently evaluated as 10 percent disabling.

4. Entitlement to an increased disability evaluation for a 
right ankle disability, currently evaluated as 10 percent 
disabling.

5. Entitlement to a total disability evaluation due to 
individual unemployability resulting from service 
connected disability (TDIU).



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied the veteran's claim for service connection for 
arthritis of the knees, claims for increased ratings for 
service connected sinusitis (rated 10 percent), bronchitis 
(rated 10 percent), and a right ankle disability (rated 10 
percent), as well as a claim for a total rating based on 
individual unemployability due to service connected 
disability (TDIU).

The record further reflects that in a December 1999 rating 
action the RO held that new and material evidence sufficient 
to reopen claims of service connection for sleep apnea, 
obesity and weight bearing joints had not been submitted.  In 
that same rating action, the RO also denied entitlement to 
service connection for non-insulin dependent diabetes, Type 
II, hepatitis C and depression; and entitlement to a 
compensable rating for service connected hypertension.  In 
January 2000, the veteran filed a notice of disagreement with 
that decision; he has not been provided a statement of the 
case (SOC) on those issues.  Accordingly, those issues will 
be remanded by the Board to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Furthermore, in light of the veteran's contention 
that he is unemployable in part due to his claimed service 
connected Hepatitis C, the Board finds that this service 
connection issue is a part of the veteran's TDIU claim.  
Furthermore, the Board finds that a Remand of the issues of 
entitlement to TDIU and an increased rating for bronchitis is 
necessary for further development.  Thus, these matters will 
be addressed in more detail in the REMAND appended to the end 
of this decision. 

The Board also notes that the RO in the December 1999 rating 
decision, denied entitlement to service connection for non-
insulin dependent diabetes, hepatitis C, and depression, on 
the basis that the veteran had failed to submit well grounded 
claims.  Thus, even if the veteran had not appealed this 
decision, in light of the recent change in the law that 
eliminated the legal requirement of submitting a well-
grounded claim, the RO should readdress this matter.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2099-2100 (2000) (VCAA), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues currently under consideration has 
been obtained.

2.  During basic training in service, the veteran injured his 
right ankle and was treated thereafter in service for chronic 
residuals diagnosed at discharge as post traumatic arthritis 
with instability.

3.  When the veteran was examined for separation from 
military service, clinical evaluation of the lower 
extremities, except the right ankle, were reported to be 
normal.

4.  The earliest medical evidence of record related to a knee 
problem is a private medical examination report dated in 
January 1993 which indicated a current history of right knee 
problems from 1989, and historically since 1983.  

5.  The veteran is currently diagnosed with degenerative 
arthritis of multiple joints, to include both knees, 
primarily attributed to his age and obesity.

6.  The veteran's currently diagnosed degenerative arthritis 
of the knees has not been shown to be related to his prior 
period of service.

7.  The veteran's service-connected right ankle disability 
has not been shown to have contributed to or aggravated the 
veteran's degenerative arthritis of the knees.

8.  Symptomatology associated with traumatic arthritis of the 
veteran's right ankle includes 10 degrees of dorsiflexion and 
25 degrees of plantar flexion with pain, along with X-ray 
findings of mild degenerative changes.

9.  The veteran's sinusitis is currently nonsymptomatic other 
than productive of some crusting; there is no evidence of 
excessive mucous, incapacitating episodes of sinusitis, or 
more than six non-incapacitating episodes of sinusitis per 
year.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the knees was not incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (2000).

2.  Degenerative arthritis of the knees is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310 (2000).

3.  An evaluation in excess of 10 percent for traumatic 
arthritis of the right ankle is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 
4.71 Table II, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2000).

3.  An evaluation in excess of 10 percent for sinusitis is 
not warranted.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 
4.1. 4.7, 4.97, Diagnostic Code 6513 (2000); 38 C.F.R. § 
4.97, Diagnostic Code 6513 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)  This 
liberalizing law is applicable to the appellant's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
provide notice to a claimant of information and evidence 
required to substantiate a claim as well as assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
does not, however, require that VA provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It is 
noted that the RO found the veteran's claim of entitlement to 
service connection for arthritis of the knees, to include as 
secondary to the service connected right ankle disability, to 
be wellgrounded and denied it on the on the merits.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

The RO has met its duties to notify and assist the veteran in 
the development of these claims under the VCAA.  By virtue of 
the Statements of the Case (SOC's) and the Supplemental 
Statements of the Case (SSOC's) issued during the pendency of 
the appeal, as well as the actual rating decisions, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claims.  Moreover, the veteran was also informed in several 
letters, and at the personal hearings held at the RO and 
before the undersigned, during the pendency of this appeal 
that he needed to tell VA where he had received treatment for 
his service-connected disabilities as well as the claimed 
service-connected disability so that records could be 
requested.  The RO did make all reasonable efforts to obtain 
all identified medical records and the veteran was informed 
of the results.  The Board notes that although the records 
related to the veteran's award of disability benefits from 
the Social Security Administration (SSA) have not been 
obtained, there is no indication that these records would aid 
the veteran in establishing the claims being addressed in 
this decision.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The discussions in the rating decision, SOC's, 
SSOC's, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate these claims, 
and complied with VA's notification requirements.  With 
regard to the duty to assist, the veteran has been afforded 
thorough VA examinations, the most recent performed in June 
1999.  The veteran has submitted written statements and 
testimony both in 1996 and in April 2001 as to the severity 
of his symptoms.  Medical opinions have been obtained and are 
of record with regard to the alleged service-connected knee 
disability.  The veteran has also submitted additional 
evidence, with appropriate waiver, directly to the Board.  
There is no indication that there are any pertinent VA or 
private treatment records which the RO has not obtained.  
Thus, the Board finds that the duty to assist is also 
satisfied.

II. Service Connection for Arthritis of the Knees

The veteran claims that he developed arthritis of the knees 
either in service or as a proximate result of his service-
connected right ankle disability.  At his personal hearing 
before the undersigned, he stated that he was treated several 
times in service for knee pain, and he believed that the 
right ankle disability had altered his gait, which gave rise 
to the arthritis in both knees.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted when the evidence, regardless 
of date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period, and that 
the same condition continues to exist.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under current case law, lay observation is considered 
competent to demonstrate its existence.  In addition, service 
connection may be granted for a disability when the evidence 
demonstrates continuity of symptomatology subsequent to 
military service.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

There are some disabilities, including degenerative 
arthritis, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Court has 
stated that medical evidence of a chronic disease within the 
presumptive period should set forth the physical findings and 
symptomatology elicited by examination.  Oris v. Derwinski, 2 
Vet. App. 95, 96 (1992); 38 C.F.R. § 3.303(b).  It is not 
necessary that the chronic disease be diagnosed during the 
presumptive period, but, if not, characteristic 
manifestations of the disease, to the required degree, must 
be shown by acceptable medical or lay evidence, followed 
without unreasonable time lapse by definite diagnosis.  
38 C.F.R. § 3.307(c).  

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  See 38 C.F.R. § 3.310.  In addition, service 
connection may be granted for a disability that is aggravated 
by either one, or a combination of, service-connected 
disabilities.  Cf. Allen v. Brown, 7 Vet. App. 439 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id. 

The facts in this case are as follows.  The veteran sustained 
a traumatic injury to the right ankle during Basic Training 
in service.  He continued to have symptomatic episodes of 
unstable, painful ankle during service.  The service medical 
records contain no evidence of any traumatic injury to the 
knees, and the veteran has not alleged any.  Nor do the 
service medical records contain evidence of complaints or 
medical findings relative to a chronic knee disorder.  
Furthermore, the service Physical Evaluation Board report, 
dated in May 1979, did not refer to any knee injury, disease, 
or other disability. 

Following the veteran's discharge from service in July 1979, 
he filed a claim for VA disability benefits.  The RO, by 
rating decision dated in April 1980, granted service 
connection for several disabilities to include traumatic 
arthritis of the right ankle.

The first post-service indication of a bilateral knee 
disorder was a private orthopedic examination report, dated 
in January 1993, from A. R. Hagan, M.D., which indicated that 
the veteran's current complaint was primarily problems with 
apparently self-diagnosed arthritis in his right knee.  The 
recent episode had started in 1989.  He did not know the 
nature of the original onset of the problem.  He complained 
of pain, and swelling after buckling.  The veteran denied 
prior treatment or x-rays of the knee.  Examinations of both 
knees revealed abnormalities and crepitance.  X-rays of both 
the right and left knees were within normal limits, with 
probable early degenerative changes.  The clinical diagnostic 
impression was degenerative joint disease bilaterally.  

The veteran underwent a VA examination conducted in October 
1994.  He complained of pain in both knees especially when 
his right ankle went out.  He believed that his ankle might 
be causing his knee problems.  The assessment was history of 
bilateral knee pain, most likely representative of 
degenerative change "most likely secondary to the trauma 
induced from his weight.  It is possible that his ankle is 
contributing to his difficulty but to what degree would be 
difficult to assess." (Emphasis added).  

A December 1995 letter from B. A. Bodamer, DPM, a private 
podiatrist, indicated that he had recently examined the 
veteran's right ankle.  It was his observation that due to 
the tremendous amount of stress on the other major joints of 
both legs, to include the knees and hips, the veteran had 
developed "crippling arthritis" in these joints as well.

In a January 1996 letter, the veteran's private pulmonary 
specialist, Dr. H. Levy, provided his observations as to the 
veteran's general medical condition based on both his two 
year association with the veteran and review of the veteran's 
prior medical records.  Dr. Levy's first observation was that 
the veteran was an acutely obese individual who currently 
suffered from osteoarthritis of the weight bearing joints, 
diabetes mellitus, chronic sleep apnea and COPD (Chronic 
Obstructive Airway Disease).  The physician noted that the 
veteran had developed arthritis in his right ankle following 
an injury in service and that "[t]he involvement of [the 
veteran's] other weight bearing joints (left ankle, both 
knees, both hips and lower back) are a logical progression of 
his osteo arthritis due to his obesity and the unnatural 
redistribution of weight bearing stresses to compensate for 
his injured ankle."  

Report of VA examination conducted in February 1996, noted 
that the veteran's height was 6 feet 3 inches, and his weight 
was 403.9 pounds.  Build and state of nutrition showed an 
obese, tall, broad-shouldered, individual who walked with a 
right limp and used a cane in the right hand.  The veteran 
complained of multiple joint pain to include both ankles, 
both knees and his lower back.  Physical examination of the 
knees revealed no significant swelling, edema or effusion.  
Both knees were stable.  The range of motion of both knees 
were within normal limits although some expression of pain 
was noted on full range of motion.  
X-rays were interpreted to show degenerative changes of both 
knees, both ankles, and the lumbar and thoracic spine.  
Diagnoses included obesity, probably exogenic and exacerbated 
by the lack of physical exercise; diabetes melitis probably 
secondary to obesity; and chronic low back, knees, and ankles 
pain with radiological evidence of degenerative changes.  It 
was further noted "[o]verweight may be exacerbating factor 
on back, ankle, and knee conditions."

Report of VA orthopedic examination conducted in June 1999, 
indicated that the veteran's chief complaint was right ankle 
and bilateral knee pain.  The examining physician noted that 
the veteran's past medial history had been reviewed.  The 
veteran was observed to be morbidly obese and walked with an 
antalgic gait, assisted by a single cane.  On physical 
examination, both knees were found to be essentially normal.  
X-rays of both knees were interpreted to show normal joint 
space with no evidence for osteophyte or subchondral cyst 
formation, and no evidence for degenerative arthritis.  The 
VA physician diagnosed the veteran to have post traumatic 
arthritis of the right ankle and opined that this might limit 
his ability to perform.  With regard to the veteran's 
complaint of bilateral knee pain, the physician further 
opined that "his bilateral knee pain is definitely unrelated 
to his previous event and is in all likelihood secondary to 
his development of degenerative joint disease, which would be 
appropriate for a man of his age and his weight."

Medical evidence of record also shows that the veteran has 
been diagnosed to have degenerative joint disease (arthritis) 
in multiple joints.  

No further clinical evidence regarding the etiology of the 
veteran's degenerative arthritis of the knees has been 
forthcoming, save for the contentions and testimony offered 
by the veteran at his personal hearings.  In this regard, it 
should be noted that the veteran is a layman, and is not 
qualified to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With regard to the veteran's claim of direct service 
connection, the evidence of record demonstrates that a 
bilateral knee disability was not diagnosed during service, 
has not reasonably been attributed to service based upon 
chronicity and continuity of symptomatology, and has not been 
attributed to military service clinically.  Furthermore, the 
evidence of record demonstrates that degenerative arthritis 
was not manifested to a degree of 10 percent disabling within 
one year of the veteran's discharge from service.  Absent any 
of the foregoing, direct service connection is not warranted.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 
3.309; see also Savage, 10 Vet. App. at 495.  

With regard to the veteran's claim of secondary service 
connection, the Board finds that the clinical evidence of 
record is not in such relative equipoise as to indicate that 
degenerative arthritis of the knees developed or was 
aggravated secondary to the veteran's service-connected right 
ankle disability.  In this regard, it is noted that although 
Dr. Levy, in 1996, did observe a causal relationship between 
the veteran's service-connected right ankle and his 
development of osteoarthritis in the knees and other weight-
bearing joints, he also acknowledged that the development of 
osteoarthritis was also due to the veteran's obesity.  In 
addition, Dr. Levy is a pulmonary rather than orthopedic 
specialist.  Furthermore, Dr. Levy's opinion is in contrast 
to the opinion of the VA examiners in 1994 and 1999.  On 
examination in 1994, the veteran's knee pain was attributed 
to degenerative changes that were most likely secondary to 
his overweight, although the examiner also noted that it was 
possible that the service-connected ankle was contributing to 
his difficulty.  The VA orthopedic examiner, in June 1999, 
indicated that the veteran's current bilateral knee pain was 
definitely not related to his right ankle.  Instead, the 
orthopedic examiner referred to the veteran's obesity and age 
as being factors that played as significant a role as any 
other in the development of degenerative arthritis.  The 
Board believes that the two opinions of the VA examiners, and 
more specifically the recent 1999 examination, based on 
clinical findings, radiographic reports, and the review of 
the veteran's medical history, outweighs that of the 
pulmonary specialist.  These opinions do not indicate that a 
bilateral knee disorder, to include degenerative arthritis, 
is as likely as not either proximately due to the veteran's 
service-connected disability, or that it was aggravated 
thereby.  As such, the preponderance of the evidence is 
against a grant of the benefit sought.  See 38 C.F.R. § 
3.310; see also Allen, 7 Vet. App. 439.  As a final matter, 
the Board finds that the medical evidence which is of record 
is sufficient to evaluate this claim and that further medical 
examination is not warranted.  See 38 U.S.C.A. § 5103 (West 
Supp. 2000).

III.  Increased rating for right ankle disability

The veteran claims that his right ankle disability is more 
severe than currently evaluated.  In addition, he has 
repeatedly argued that it should be evaluated based on excess 
motion rather than limitation of motion of the joint.  The 
veteran's right ankle disability is currently evaluated as 
traumatic arthritis of the right ankle, rated as 10 percent 
rating. 

In this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  But see generally Fenderson v. West, 12 Vet. 
App. 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue).  Finally, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

With regard to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 (2000), is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  It is the intention to 
recognize actually painful, unstable or malaligned joints to 
assign at least a minimum compensable rating for the joints 
affected.  See 38 C.F.R. § 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  The latter regulation 
contemplates and incorporates the provisions of 38 C.F.R. 
§§ 4.10 and 4.40.  In addition, when traumatic arthritis of a 
given joint is established by X-ray findings, it will be 
rated as degenerative arthritis on the basis of limitation of 
motion under the appropriate DC for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC's 5003, 5010.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion.  

A disability rating in excess of 10 percent is not warranted 
for limited motion of the ankle unless there is marked 
limitation of motion.  See 38 C.F.R. § 4.71a, DC 5271.  
Normal range of motion for the ankle would be dorsiflexion 
from 0 to 20 degrees, and plantar flexion from 0 to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2000).

As previously noted, the veteran injured his right ankle 
during basic training in service.  Thereafter, he was 
diagnosed and treated for repeated ankle strains and then 
early osteoarthritis of the right ankle.  The diagnosis of 
the physical evaluation board just prior to the veteran's 
discharge, was post traumatic arthritis with instability, 
right ankle joint. 

This joint was examined by VA in February 1996.  The 
examination report noted that the veteran complained of pain 
in both ankles as well as both knees.  On physical 
examination, both ankles were noted to be equal without 
significant effusion or deformity.  The range of motion of 
both ankles was noted to be within normal limits with the 
exception that during the full range of motion, the veteran 
did express some pain.  There was no complaint or finding as 
to laxity or extra movement of either ankle.  Bilateral x-
rays of the ankles revealed mild degenerative changes, 
somewhat greater on the right.  

VA again examined the veteran's right ankle in June 1999.  
Range of motion of the right ankle was somewhat limited with 
10 degrees of dorsiflexion and 25 degrees of plantar flexion 
on the right.  This was compared with 25 degrees of 
dorsiflexion and 40 degrees of plantar flexion on the left.  
The right ankle was mildly tender with palpation and this 
tenderness was diffuse both anterolaterally and medially.  He 
exhibited no sign of increased subtalar or tibiotalar joint 
motion.  Nor was there any complaint or finding of laxity or 
extra motion in the ankle joint.  X-ray was characteristic of 
post traumatic arthritis.  The examiner opined that the 
veteran did have a moderate amount of post traumatic 
arthritis in his right ankle which might limit his ability to 
perform.  

The Board notes the veteran's contention that his right ankle 
disability is not evaluated under the appropriate diagnostic 
code.  Specifically, he argues that he was treated in service 
for instability of the right ankle; therefore, the proper 
characterization of his service-connected disability would 
include instability.  However, the medical evidence since the 
veteran's discharge from service has consistently diagnosed 
the veteran to have traumatic arthritis of the right ankle 
with limitation of motion.  As noted above, the VA 
examinations have revealed no evidence of instability and 
specifically no increased subtalar or tibular joint motion 
either.  The Board does note the contentions and testimony 
offered by the veteran at his personal hearings.  In this 
regard, it should be noted that the veteran is a layman, and 
is not qualified to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Again, the Board notes 
that the medical evidence does show diagnosis of traumatic 
arthritis which is to be evaluated under the VA's Schedule of 
Ratings based on limitation of motion.  Furthermore, recent 
VA orthopedic examination revealed that the veteran did have 
decreased range of motion in his right ankle. Thus, the Board 
concludes that the right ankle disability is appropriately 
evaluated as traumatic arthritis.

The foregoing indicates that a higher initial disability 
evaluation is not warranted for traumatic arthritis of the 
right ankle.  In reaching its conclusions in this regard, the 
Board has considered other regulatory provisions which might 
provide for a favorable decision in this case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain.  See 
DeLuca.  The findings on the most recent VA orthopedic 
examinations do not reflect marked limitation of motion.  On 
the contrary, when compared to the normal range of motion as 
defined by Plate II in the VA Schedule or Ratings, as well as 
the range of motion exhibited by the veteran's left ankle, 
the ranges of motion of the veteran's right ankle are no more 
than moderately limited at this time.  They are clearly more 
analogous to the ranges of motion contemplated for a 10 
percent rating by the provisions of 38 C.F.R. § 4.71a, DC 
5271.  As such, the symptomatology associated with traumatic 
arthritis of the right ankle does more nearly approximate the 
10 percent rating currently in effect.  A higher rating is 
not warranted.  See 38 C.F.R. § 4.7.  

IV. Increased rating for maxillary sinusitis

The veteran's service connected maxillary sinusitis and 
bronchitis were originally rated as one disability and 
assigned a noncompensable (zero percent) evaluation.  In a 
February 1995 rating decision, during the pendency of this 
appeal, the RO increased the rating from noncompensable to 10 
percent for sinusitis with bronchitis under DC 6513-6600.  
Thereafter, in the March 1996 VA Hearing Officer's decision, 
the veteran was assigned a separate 10 percent rating for 
maxillary sinusitis under DC 6513 and a separate 10 percent 
rating for bronchitis under DC 6600.  As noted in the 
introduction above, the issue of an increased rating for the 
bronchitis is to be addressed in the Remand appended to the 
end of this decision.  

The Board notes that the rating criteria of DC 6513 were 
changed in 1996 during the pendency of this appeal.  The RO 
has determined that the veteran is entitled to a 10 percent 
rating for the sinusitis under the rating criteria contained 
in both the prior and revised versions of 38 C.F.R. § 4.97, 
DC 6513.  The Court has held that if the applicable laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in a recent precedent opinion, 
however, the VA Office of General Counsel determined that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  In 
the event that it is determined that the prior version is 
more favorable, then the Board should apply the former 
provision to periods both before and after the effective date 
of the regulatory change.  Also, as a factual matter, it is 
certainly possible that a claimant may be entitled to an 
increased rating prior to and independent of an intervening 
change to the rating schedule under then-existing rating 
criteria.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996), a 10 
percent evaluation was warranted for moderate chronic 
maxillary sinusitis, with discharge, crusting, or scabbing, 
and infrequent headaches; while a 30 percent evaluation was 
in order for a severe disability, with frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence.  Under 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2000), a 10 percent 
evaluation is warranted in cases of one or two incapacitating 
episodes per year of chronic maxillary sinusitis requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
in order in cases of three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

In April 2001, the veteran testified at the personal hearing 
before the undersigned, that he believed he was entitled to a 
20 percent rating for his sinusitis because he had crusting 
and also a "bloody nose" frequently.  He admitted that he 
had not sought medical treatment for this disability since 
the 1996 VA examination; however, he pointed out that it was 
always noted on his six-month check ups with his primary care 
physician.  He was not taking any medications specifically 
for the sinusitis.  

The veteran's sinusitis was evaluated by VA medical examiner 
in February 1996.  X-rays revealed clouding in the left 
maxillary sinuses consistent with the clinical history of 
sinusitis.  The right maxillary sinuses were clear.  On 
physical examination, the nasal septum was in the midline, 
the flooring of the nose was normal, and the turbinates were 
normal, also.  There was a mucoid nasal discharge 
bilaterally.  The transillumination of the maxillary sinus 
gave positive results bilaterally.  The veteran had no 
subjective complaint relative to sinusitis other than morning 
headaches.

The veteran's nose was examined by VA in June 1999.  
Historically, the veteran had undergone surgery of his left 
maxillary sinus in 1976.  He had not been seen in the ear, 
nose, and throat (ENT) clinic for treatment in many years.  
The veteran's only complaint was some problems with nasal 
obstruction which was predominately associated with crust 
that built up in his nose after using the CPAP mask for his 
sleep apnea.  He denied purulent discharge.  He did not use 
normal saline irrigations.  The examiner found no symptoms of 
allergic rhinitis.  The nose showed evidence of significant 
nasal dryness with some crusts present in the nasal cavity.  
He had no symptoms of rhinitis.  No current diagnosis of 
sinusitis was made; however, the examiner noted that the 
veteran was suffering problems with nasal dryness secondary 
to use of the CPAP for his obstructive sleep apnea.  

In this case, the Board notes that the veteran has not 
received medical treatment for this disability since the 1996 
VA examination.  The 1999 VA examination revealed no 
inflammation or excessive mucous or post-nasal drip.  The 
Board thus finds that this disability is no more than 
moderate in degree; moreover, there is no indication of any 
incapacitating episodes of sinusitis or more than six non-
incapacitating episodes per year.  As such, that is no basis 
for an increased rating under either the former or amended 
set of criteria.  The veteran's symptoms under both sets of 
rating criteria for DC 6513 warrant no more than a 10 percent 
rating.  The preponderance of the evidence is thus, against 
the veteran's claim for an increased evaluation.  Again, as 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) are not for 
application. See Gilbert v. Derwinski, 1 Vet. App. at 55.

VI.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for either traumatic arthritis of the 
right ankle, or maxillary sinusitis, may be granted if it is 
demonstrated that either of these disabilities presents such 
an exception or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2000).  There is no indication that 
either of the foregoing disabilities has required frequent 
hospitalizations since the veteran's discharge from military 
service.  Moreover, although the veteran indicates that the 
combination of these disabilities, as well as additional 
current medical disabilities, prevent him from pursuing full-
time employment, he has not alleged, and the evidence does 
not suggest that either one of the service connected 
disabilities currently before the Board on appeal, has 
prevented him from gainful employment.  It should also be 
noted here that the provisions of 38 C.F.R. Part 4 reflect 
percentage ratings that represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1 (2000).  Absent evidence of 
either marked interference with employment or frequent 
periods of hospitalization for either of these disabilities, 
there is no basis to conclude that they are more serious than 
that contemplated by the aforementioned schedular provisions.  


ORDER

Service connection for arthritis of the knees is denied.
An increased rating for traumatic arthritis of the right 
ankle is denied.
An increased rating for maxillary sinusitis is denied.


REMAND

Additional issues

As noted previously, the veteran submitted a notice of 
disagreement with a December 1999 rating action holding that 
new and material evidence sufficient to reopen claims of 
service connection for sleep apnea, obesity and disability of 
weight-bearing joints had not been submitted and denying 
entitlement to service connection for non-insulin dependent 
diabetes, type II; hepatitis C and depression, as well as a 
claim of entitlement to a compensable rating for 
hypertension.  However, it is not shown in the record that 
the veteran has been sent a Statement of the Case (SOC) on 
these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that in these circumstances where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  The failure 
to issue a SOC in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  After the RO has been 
given the opportunity to cure such a defect, the claim will 
be returned to the Board only if the veteran perfects the 
appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required-- indeed, it 
had no authority--to proceed to a decision") (citation 
omitted).

Entitlement to increased rating for bronchitis

As noted earlier in the decision, during the pendency of the 
veteran's appeal the VCAA was enacted and enabling 
regulations promulgated, that substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See 38 U.S.C. 5103A(d) (West Supp. 2000).

The veteran has contended that his service connected 
bronchitis has increased in severity to warrant a higher 
evaluation than the currently assigned 10 percent rating.  A 
number of letters from the veteran's private pulmonary 
specialist, Dr. H. Levy indicate treatment for chronic 
obstructive lung disease (COLD), however, the physician 
previously did not provide copies of the veteran's actual 
clinical records due to the cost of copying such a large 
quantity of records.  Although the veteran had previously 
indicated his desire that the VA proceed without these 
records, the Board believes in light of the recent passage of 
the VCAA, that the RO should make another attempt to obtain 
the veteran's treatment records pertinent to this claim from 
Dr. Levy, and provide proper notification to the veteran.  

In addition, the Board notes that there is considerable 
discrepancy in the degree of impairment noted by Dr. Levy and 
that found on the veteran's last VA examination in 1996.  
Further, the Board observes that the regulations which were 
in effect at the time the veteran's original claim was filed 
were amended, effective from October 7, 1996.  As the revised 
regulations came into effect during the pendency of the 
veteran's claim, the issue of an increased rating for the 
veteran's bronchitis must be evaluated under both the former 
and the revised schedular criteria.  Thus, due to the 
discrepancy in medical findings and diagnoses, the regulatory 
changes, and the passage of time since the veteran was last 
afforded a comprehensive pulmonary examination by VA, the 
Board believes further development is necessary.  

Entitlement to TDIU

The Board notes that there is evidence of record that the 
veteran has been awarded disability benefits by the Social 
Security Administration (SSA).  He also apparently has 
participated in the VA Vocational Rehabilitation (Voc. Rehab) 
program.   Neither the records on which SSA relied in 
determining that the veteran was disabled or the veteran's VA 
Voc. Rehab file, are in the claims file.  The Board believes 
that this evidence may be pertinent to the veteran's claim 
for a total rating and should be obtained.  

In addition, as noted earlier, in light of the veteran's 
contention that he is unemployable in part due to his claimed 
service-connected Hepatitis C, the Board finds that this 
service connection issue must be considered before evaluation 
of the veteran's claim for a total rating.  

The case is accordingly REMANDED to the regional office for 
the following action: 

1.  The RO, with the appropriate release 
from the veteran, should request the 
veteran's clinical treatment records from 
Dr. H. Levy, pertinent to the claim of an 
increased rating for bronchitis.  If the 
RO is unable to obtain these records, the 
RO should notify the veteran of its 
efforts and failure to obtain the 
relevant records.  Any records obtained 
and all efforts to assist and/or notify 
the veteran with regard thereto should be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for a complete respiratory examination, 
to include pulmonary function testing.  
The veteran's claims file and a copy of 
this remand must be made available to and 
be reviewed by the examiner.  The 
examiner should be requested to clearly 
identify all appropriate diagnoses, and 
state whether the veteran currently 
suffers from bronchitis.  The examiner is 
requested to offer an opinion as to the 
severity of the veteran's bronchitis.  
The examiner should render readings 
within the nomenclature used by the 
Schedule for Rating Disabilities to 
evaluate bronchitis, that is, the FEV-1, 
FEV-1/FVC; and DLCO (SB), along with the 
presence or absence of cardiorespiratory 
limitation.  The examiner must also state 
whether the veteran has cor pulmonale, 
whether the veteran has right ventricular 
hypertrophy, whether the veteran has 
pulmonary hypertension, and whether the 
veteran requires outpatient oxygen 
therapy due to the service-connected 
disability at issue.  Symptomatology 
associated with the service-connected 
bronchitis should be distinguished, if 
possible, from any nonservice-connected 
symptomatology.  If it is impossible to 
so distinguish the symptoms, the examiner 
should so state for the record.  With 
regard to the former rating criteria in 
effect prior to October 1996, the 
examiner should also specifically state 
whether the veteran is suffering from 
pronounced, severe, moderate, or mild 
bronchitis, with a description of the 
degree of airway obstruction as well as 
severity of cough, expectoration, dyspnea 
on exercise, and rales.  See 38 C.F.R. 
Part 4, Diagnostic Code 6600, in effect 
prior to October 1996.  A complete 
rationale for all opinions expressed 
should be included in the typewritten 
examination report, and all opinions 
rendered should be reconciled with all 
other relevant medical opinions of 
record.

3.  The RO should obtain and associate 
with the claims file the records on which 
SSA based its determination that the 
veteran was disabled.

4.  The RO should also obtain and 
associate with the claims file the 
veteran's VA Voc. Rehab file.  

5.  The RO should furnish the veteran a 
Statement of the Case addressing the 
issues of new and material evidence to 
reopen the claims of service connection 
for sleep apnea, obesity and weight 
bearing joints; the claims of entitlement 
to service connection for non-insulin 
dependent diabetes, Type II, hepatitis C, 
and depression; and the claim of 
entitlement to a compensable rating for 
hypertension.  The veteran should be 
afforded an opportunity to perfect an 
appeal of the RO's denial of these issues 
by submitting a substantive appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of his claim(s) following 
the issuance of the Statement of the Case 
unless he perfects his appeal.  If he 
submits a substantive appeal regarding 
any or all of those issues, such issue(s) 
should be included in the veteran's 
appeal.  

6.  The RO should readjudicate the issues 
of entitlement to an increased rating for 
bronchitis as well as a TDIU.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence, and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

7  Any additional action required to 
comply with the notice and development 
requirements of the VCAA and the 
implementing VA regulations should also be 
undertaken.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition regarding any remaining matter 
on appeal pending completion of the requested action.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 



